UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

CURTIS LAMB,

Plaintiff,
v. Case No: 5:17-cv-S77-0c-GKS-PRL
C()MMISSIONER OF SOCIAL
SECURITY,

Defendant.

M

THIS CAUSE concerns Plaintiff` Curtis Lamb’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying his
application for Supplemental Security Income (“SSI”) after proceedings before an Administrative
Law Judge (“ALJ”).l On January 18, 2019, the United States Magistrate Judge issued a report and
recommendation (the “Report and Recommendation”) recommending that the Commissioner’s
decision be affirmed (Doc. 19), to which Plaintiff` filed objections (Doc. 21), and Defendant filed
a response (Doc. 23).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to PlaintifPs disability claims. After de novo review of the portions of the Report
and Recommendation to which Plaintif`f` objected, it is hereby ORDERED and ADJUDGED as

follows:

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 13.)

l. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.
19) is APPROVED and ADOPTED and is made part of this Order for all purposes, including

appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of

42 U.S.C. § 405(g).
3. The Clerk of the Court is directed to ENTER JUDGMENT accordingly and CLOSE

the case.

DONE and ORDERED in Orlando, Florida on this 5 day of February, 2019.

G. §;KENDAtL/sHARP l
sEnloR UNITED sTATEs DISTRICT JUDGE

 

Copies furnished to: \
Counsel of Record

